Order entered July 21, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00067-CR

                        DARIUS FRANCHOT MADDEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                          Trial Court Cause No. 15-90218-422-F

                                            ORDER
       Before the Court is appellant’s July 20, 2017 second motion for extension of time to file

his brief. We GRANT appellant’s motion and ORDER appellant to file his brief on or before

August 16, 2017.

       If appellant’s brief is not filed by August 16, 2017, this appeal will be abated for the trial

court to make findings in accordance with rule of appellate procedure 38.8. See TEX. R. APP. P.

38.8(b)(2).

                                                       /s/   ADA BROWN
                                                             JUSTICE